           Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     :       Magistrate #:
                      v.                             :
                                                     :
GEORGE OGLESBEE,                                     :
                                                     :
                               Defendant.            :


                            STATEMENT OF OFFENSE
           IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

          1.   I, Bryan Mancuso, a Task Force Officer with the Federal Bureau of Investigation

(FBI), Washington Field Office, being duly sworn, depose and state as follows: being duly sworn,

depose and state as follows:

                                       INTRODUCTION

          2.   I’ve have been employed as a Task Force Officer for the FBI since 2020, and am

currently assigned to the FBI Washington Field Office. While employed as a Task Force Officer,

I have investigated federal criminal violations related to the FBI’s Innocent Images National

Initiative, which investigates matters involving the online sexual exploitation of children. I have

gained experience through everyday work related to conducting these types of investigations. I

have received training in the area of child pornography and have had the opportunity to observe

and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms

of media including computer media.

          3.   As a Task Force Officer for the FBI, I am authorized to investigate violations of

laws of the United States and to execute arrest warrants issued under the authority of the United

States.
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 2 of 8




        4.     This affidavit is made in support of an application for a criminal complaint and

arrest warrant for George Oglesbee                     for violations of 18 U.S.C. § 2423(b) (Travel

with Intent to engage in Illicit Conduct) and 1952 (a)(3) (Interstate Travel in Aid of Racketeering).

                                          PROBABLE CAUSE

        5.     On or about July 26, 2020, an online undercover employee (“OCE”) assigned to

the Federal Bureau of Investigation (“FBI”)/Metropolitan Police Department (“MPDC”) Child

Exploitation and Human Trafficking Task Force (“CEHTTF”) was using an account on a social

media application called “Tagged” under the OCE’s undercover Tagged screen name. Tagged is a

social media platform that is known to law enforcement to be used for prostitution and child sex

trafficking.

        6.     Tagged user “             later identified as George Oglesbee

(hereinafter “OGLESBEE”), initiated a text conversation with the OCE on July 26, 2020.

OGLESBEE’s photograph was depicted next to each entry of his Tagged messages. The following

is a portion of the text exchange:

                OGLESBEE: How much

                OCE: What you want and how long?

                OGLESBEE: Sex for an hour

                OCE: K but might be too young for you I’m 14 [emoji] just let
                me know

                OGLESBEE: where are you, ever done this before

                OCE: Just a couple of times

                OGLESBEE: with older guys, do you have condoms
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 3 of 8




                OCE: yes, 2 older

                OGLESBEE: how much

                OCE: I don’t have condoms you[‘]d have to bring one not
                getting pregnant at 14

                OGLESBEE: OK I’ll bring condom. . . how much [emoji
                depicting dollar bills attached]

                OCE: $50 if you want sex for an hour



       7.      The conversation continued. OGLESBEE discussed that he and the OCE meet in

D.C. at the OCE’s purported home where the OCE resides with the OCE’s mother. The agreed

upon time was July 27th at 3:00pm, after the child’s mother leaves for work. The OCE described

living in the general area of Northwest D.C.

       8.      OGLESBEE described the size of his penis to the OCE, stating that he is 8 long and

2 round “but it will be very good for you.” OGLESBEE continued by telling the OCE that he plans

to have sex every two weeks and pay the same price every time, promising that it would “go up to

$100” after a while. OGLESBEE and the OCE promise each other to “Keep it a secret.”

OGLESBEE responded, “The longer we have sex and it’s good over time I’ll go up in price.”

       9.      The OCE told OGLESBEE about a planned trip with the OCE’s mother before

school starts in a few weeks. OGLESBEE is clear that he would like to resume having sex for

money with the OCE after the return from the “pre high school special trip.”

       10.     A short time later OGLESBEE revealed his age, stating, “You do know that I’m

old.” The OCE replied by sending emojis and said “experience” “and not a big mouth” and asked

“How old just asking.” OGLESBEE replied, “63 with lots of experience.” The OCE responded

“Ok cool but remember to take it slow like we talked about I’m younger and not as experienced.”
            Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 4 of 8




OGLESBEE stated, “Babe I’ll go very slow you’ll like it”, “And I’ll have you very experience”.

He asked the OCE if IT had ever given a “blow job” before or “did it raw.”

        11.     OGLESBEE asked the OCE for a phone number to text on, and the OCE asked if

OGLESBEE had “Kik.”1

        12.     Late into the night on July 26, 2020, the conversation moved over to the Kik

messaging platform. The OCE observed that the Kik account, which bore the display name

   and screen name                      , appeared to have been created that day. Kik accounts

display to other users how long the account has been active, and this account displayed “1 day on

Kik.”

        13.     The KIK conversation started by “         messaged the OCE by stating, “Hi baby

you ready for sex.” The OCE asked, “Is this         ?”, and OGLESBEE replied, “Yes baby.” (As

noted above, OGLESBEE’s username was                    on Tagged where OGLESBEE had first

exchanged messages with the OCE.)

        14.     OGLESBEE quickly began referring back to the Tagged conversation, asking how

the commercial sex would continue once the OCE returned to school. In reply the OCE noted that

her parent worked during the evenings, so the arrangement would work.

        15.     OGLESBEE launched right back into a text exchange describing actual sexual acts,

the OCE’s age and payment for the performance of the sexual acts. A portion of the exchange was

as follows:

                 OGLESBEE: so have you ever given a blow job. . . . Do you like
                 a guy to go down on you and lick and suck your clit.

                 OCE: Should I worry that I’m not going to be good enough so

        1
        Kik is an instant messaging mobile application where one can transmit and receive
messages, photos, and videos. Users can communicate privately with other users or in groups.
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 5 of 8




                young.

                OGLESBEE: No babe . . . you’ll be fine after a few times with

                me.

                OGLESBEE: But you can never tell anyone.

                OCE: Never I don’t want to get in trouble.

       16.     Again OGLESBEE stated that over time the OCE can make more and more for

performing sex acts, noting that it could get “up to 150.”

       17.     OGLESBEE then began requesting nude pictures from the OCE. The OCE stated

that IT does not like to send pics because IT was bullied at school in the previous year, eighth

grade, after implying that some nude photos were passed around at school.            In response,

OGLESBEE told the OCE “I will not take any pics of you the [w]hole time we are together.”

       18.     OGLESBEE continued to discuss sexual acts with the OCE. At one point he stated,

“Babe the longer you stay with me the more you’ll become a woman and not a girl.” He also stated,

“I hope that you’ll stay with me for years.” The OCE replied, “Don’t see why not we have a good

plan for $ and secret and to[o] young for serious.” OGLESBEE told the OCE that if IT stayed with

him, IT would be “well off” when OGLESBEE “pass away” and that he would “see about that in

my will.” He said that he would “see that you will not ask for anything” as long as the OCE stayed

with him. The OCE told OGLESBEE, “Who knows might need help with college in 4 years lol.”

OGLESBEE replied, “Ok”, “And we will still be having sex.”

       19.     On the morning of July 27, 2020, OGLESBEE asked OCE, “You still ready.” The

OCE replied, “[emoji] yes good morning.” OGLESBEE responded “great” “and your ready to

have sex without a condom.” The OCE replied “Yeah your sure I can’t get preg.” OGLESBEE

responded, “Baby you can’t get pregnant by me” and “I promise.”
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 6 of 8




       20.    OGLESBEE again referenced the OCE’s age, stating “You’ll be the first one that

I’ll have sex with that’s your age it will be nice.” The OCE responded “emoji me too your age”

and “You sure you want to right? Don’t want it to weird so just let me know.” OGLESBEE replied

“ Yes I want to have sex with you.”

       21.    OGLESBEE advised that he would be coming from work 30 miles away and that

he had the $50.

       22.    On July 27, 2020, OGLESBEE traveled to the designated meeting place in the 700

block of 5th Street, Northwest, Washington, D.C. to meet with the OCE. In the text exchange

OGLESBEE described the vehicle he was driving. The OCE asked OGLESBEE to wave to IT on

the 4th floor of the building. OGLESBEE was observed waving as he exited the vehicle, which he

described in detail to the OCE. OGLESBEE then went into the designated building through the

front entrance, waited around for approximately ten minutes for OCE to walk down to the lobby,

and began walking back toward the truck. At that time OGLESBEE was placed under arrest. On

his person OGLESBEE had, amongst other items $117.00 in U.S. currency. OGLESBEE did not

have a condom on his person.

       23.    On July 27, 2020, OGLESBEE was transported to the MPD First District station

for processing. During a custodial interview, OGLESBEE waived his rights and agreed to answer

questions without an attorney present. OGLESBEE admitted to meeting a girl on Tagged. He

advised that she stated that she was fourteen. He claimed that the picture did not look like the

person he was corresponding with was fourteen. OGLESBEE reported that they agreed to meet

and they would have sex in exchange for her getting $50 dollars. OGLESBEE stated she said she

told him that she had done it before with two older guys so he thought something to the effect of

“why not?” OGLESBEE reported that he arranged to meet and have sex in exchange for money
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 7 of 8




every other week or month. OGLESBEE admitted that he “messed up and I know it and now I

have to pay.” OGLESBEE advised that he came from work in Alexandria, VA to meet the

purported child and was planning to return to work after the encounter to pick up his wife. During

the interview OGLESBEE provided his work location as

             . The official address is                                   . He also confirmed his

home address that was also located on his driver’s license:



       24.       During the custodial interview OGLESBEE gave consent to search his phone.

Notably, OGLESBEE told investigators that he left his phone (that corresponded to those KIK and

Tagged accounts) in his truck when he got out of the truck to meet the OCE. An initial review of

OGLESBEE’s phone revealed that both the KIK and Tagged applications were erased by

OGLESBEE.

//

//

//

//

//

//

//

//

//

//

//
         Case 1:20-mj-00143-DAR Document 1-1 Filed 07/28/20 Page 8 of 8




                                       CONCLUSION

       25.    Based on all of the information outlined above, your Affiant believes that probable

cause exists that Oglesbee (                     has violated 18 U.S.C. § 2423(b) (Travel With

Intent To Engage in Illicit Sexual Conduct); and 18 U.S.C. § 1952(a)(3) (Interstate Travel in Aid

of Racketeering).




                                             Respectfully submitted,



                                             Bryan Mancuso
                                             Detective
                                             MPDC



Subscribed and sworn telephonically before me on this 28th day of July, 2020.




                                            _________________________________________
                                            DEBORAH A. ROBINSON,
                                            UNITED STATES MAGISTRATE JUDGE
